                                                                                                                      _______________




     Case 2:17-cv-12179-SDW-LDW Document 72 Filed 05/03/19 Page 1 of 1 PageID: 457

                                                                                                           Suite 120, Parsippany NJ 07054
                     Wleinberger Divorce
                     & Eariiilr I.a.vT Group                           OfJIts. ii’dn   rls1I   •   C,- iijo,cI   •     •   Hi,kenyuck   .   ‘vi vun



                                                                       May 2,2019

     Via CM/ECF
     Honorable Susan D. Wigenton, U.S.M.J.
     United States District Court of New Jersey
     United States District Court
     Martin Luther King Building
     50 Walnut Street, 5C
     Newark, NJ 07102

                      Re:        Gonzalez, Niurka v. Gerva!, Emeric
                                Jase No. 2:1 7-cv-121 79-SDW-LDW

    Dear 1-lonorable Wigenton:

            This firm represents Niurka Gonzalez in the above-referenced matter. Ms. Gonzalez was
    previously represented by Kristy Lipari until she took an unexpected medical leave in or around January
    of this year and was scheduled to return in April. Ms. Lipari advised the firm this week that she will not
    be returning. Accordingly, I am respectfully requesting an adjournment of the May 7, 2019 evidentiary
    hearing in this matter so that I have adequate time to get up to speed on the case. My adversary Robert
    D. Arenstein, along with the law guardian, Patricia B. Apy both consent to this request.

            We are attempting to coordinate a conference call between counsel to determine available dates
    for the rescheduling to propose to the Court. However, my first priority was to ascertain whether the
    adjournment request would be granted.

                 I thank the Court for any courtesies that can be extended in this regard and await further direction.

                                                                       Respectfully submitted,
                                                                       Weinberger Divor        Family Law Group, LLC

                                                                          By:_______
                                                                                 CRYSTA M. ULLRICH, ESQ.


                                       Esq. (via email)



Kourtney Borchers, Esq. 0              Matthew G. Gerber, Esq.              Laura M. Mendonca, Esq.®                         Richard A. Outhwaite, Esq. 0
Erin B. Brueche, Esq,®®                Allison E. Holzman, Esq. G®          Nickolas C. Mourtos, Esq.                        Jessica Ragno Sprague, Esq.®
Dianna C. Cavaliere, Esq.®®®           Robyn N. Howlett, Esq. ®®®           Veronica R. Norgaard, Esq. @0                    Raquel Vallejo, Esq.©
George J. Chehanske, Esq. 0            Marquis D. Jones, Jr., Esq.00000     Carmela L. Novi, Esq.000                         Jennifer D. Varga, Esq.®Q’
Janet B. Coven, Esq.®@                 Daniel R. Kraft, Esq.@               Stephanie O’Neill, Esq. 0                        Crystal M. Ullrich, Esq.
Alison M. Dunn, Esq.®@e                Heather K. Martin, Esq.®ø            Rachel E. Partyka, Esq. @0                       Ban Z. Weinberger, Esq.®@
Mara L. Dooskin, Esq. 0                Samantha K. Massenzio, Esq.€’        Ryan D. Russell, Esq.

    CERTIFIED BY THE SUPREME COURT OF NJ AS A TRIMONIAL LAW ATTORNEY         0   ALSO ADMITTED IN NEW YORK

0   OF COUNSEL                                                                   ALSO ADMITTED IN CONNECTICUT
    OIJALIFIEO FAMILY LAW MEDIATOR                                               ALSO ADMITTED IN THE DISTRICT OF COLUMBIA
®
    COLLABORATIVE LAW ATTORNEY                                               0   ALSO ADMITTED IN PENNSYLVANIA
Q
